Citation Nr: 1408971	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  12-19 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include dysthymic disorder, anxiety disorder, stress, major depressive episodes, panic attacks, posttraumatic stress disorder (PTSD), and suicidal ideation


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, her sister, and [redacted]


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1981 to September 1984.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that when a veteran makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue as entitlement to an acquired psychiatric disorder, to include all alleged disorders and symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In May 2013 the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder; however, remand is required for further development.  Specifically, private treatment records and records from the Social Security Administration (SSA) should be obtained.  Additionally, the Veteran should be provided additional notice regarding a claim for PTSD based on in-service personal assault. 





Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice regarding the information and evidence necessary to substantiate a claim for service connection for PTSD based on personal assault in accordance with the requirements of 38 C.F.R. § 3.304(f)(4).  This should include notice that evidence from sources other than her service records may corroborate her account of the stressor incident.

2.  Obtain all available VA treatment records from the Long Beach, Bakersfield, and Los Angeles VAMCs since November 2009.

3.  After obtaining the necessary authorization from the Veteran, obtained the private medical records from Dr. J. Gutzman of the Sienna Wellness Center in Mt. Mesa, California.  All actions to obtain the requested records should be fully documented in the claims file, including any negative response.

4.  Obtain any records from the Social Security Administration (SSA), to include any award of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available.

5.  After completing all of the foregoing, readjudicate the appeal in light of all the additional evidence added to the record.  If the appeal remains denied provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


